     Case 1:18-cv-00644-DAD-SKO Document 120 Filed 12/23/20 Page 1 of 2



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7       RAUL PIZANA,                                         Case No. 1:18-cv-00644-DAD-SKO
 8                         Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                              UNOPPOSED REQUEST TO SEAL
 9            v.                                              DOCUMENTS
10       SANMEDICA INTERNATIONAL, LLC,                        (Doc. 115)
11                         Defendant.
12

13           On December 17, 2020, Plaintiff Raul Pizana submitted a request to seal volumes I and II

14   of the “Deposition transcript of Gina Daines as the corporate representative for Defendant” and

15   exhibits B, C, and D to the “Joint Statement re: Discovery Dispute: Plaintiff’s Motion to Compel

16   the Resumption of the 30(b)(6) Deposition of Defendant SanMedica International, LLC (Gina

17   Daines)” (the “Joint Statement”) (collectively, the “Request to Seal”). (Doc. 115.) Plaintiff’s

18   Request to Seal states that these documents contain information “designated . . . as ‘Confidential’

19   pursuant to the terms of the Protective Order.” (Doc. 115 at 2.) The parties’ Protective Order

20   provides that, “[i]n the event that a party wishes to use any Confidential Information, or any

21   document containing or making reference to the contents of such information, in any pleading or

22   document filed with the Court, such pleading shall be filed under seal pursuant to the Local Civil

23   Rules, . . . unless the party receives advanced written permission from the Designating Party to file

24   without filing under seal.”1 (Doc. 76 at 9.)

25           Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or

26   other authority for sealing, the requested duration, the identity, by name or category, of persons to

27   1
      “Confidential Information” is defined as “any information in any of the Discovery Material that is designated as
     ‘CONFIDENTIAL’ or ‘CONFIDENTIAL: ATTORNEYS’ EYES ONLY’ by one or more of the parties to this action
28   or a third party responding to a subpoena served in this action.” (Doc. 76 at 2.)
                                                              1
     Case 1:18-cv-00644-DAD-SKO Document 120 Filed 12/23/20 Page 2 of 2



 1   be permitted access to the documents, and all other relevant information.” L.R. 141(b). “Only if

 2   good cause exists may the Court seal the information from public view after balancing ‘the needs

 3   for discovery against the need for confidentiality.’”        Koloff v. Metro. Life Ins. Co., No.

 4   113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.

 5   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010)). A party may submit an opposition to a

 6   request to seal documents within three days of the date of service of the request. L.R. 141(c).

 7            Defendant SanMedica International, LLC has not submitted an opposition to Plaintiff’s

 8   Request to Seal, and the time to do so has expired. Plaintiff’s Request to Seal is therefore deemed

 9   unopposed. Plaintiff has complied with Local Rule 141, and in view of the documents’ designation

10   under the parties’ Protective Order, to which there has been no challenge (see Doc. 76 at 7–8), the

11   Court finds there is good cause to allow Plaintiff to file them under seal.

12            Accordingly, the Court GRANTS Plaintiff’s unopposed Request to Seal (Doc. 115) and

13   ORDERS that volumes I and II of the “Deposition transcript of Gina Daines as the corporate

14   representative for Defendant” and exhibits B, C, and D to the Joint Statement be FILED UNDER

15   SEAL in accordance with Local Rule 141(e)(2).

16
     IT IS SO ORDERED.
17

18   Dated:     December 23, 2020                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                        2
